NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

      SAFEGUARD BASE OPERATIONS, LLC,
              Plaintiff-Appellant

                            v.

  UNITED STATES, B&O JOINT VENTURE, LLC,
             Defendants-Appellees
            ______________________

                       2019-1160
                 ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01515-MBH, Senior Judge Marian Blank
Horn.
                 ______________________

              Decided: December 13, 2019
                ______________________

    ALEXANDER BREWER GINSBERG, Pillsbury Winthrop
Shaw Pittman LLP, McLean, VA, argued for plaintiff-ap-
pellant. Also represented by KEVIN REZA MASSOUDI,
AARON RALPH, ALEX DANIEL TOMASZCZUK, Los Angeles, CA.

    P. DAVIS OLIVER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for defendant-appellee United States. Also
represented by JOSEPH H. HUNT, ROBERT EDWARD
KIRSCHMAN, JR., DOUGLAS K. MICKLE.
2         SAFEGUARD BASE OPERATIONS, LLC v. UNITED STATES




   BRIAN IVERSON, Bass, Berry & Sims, PLC, Washington,
DC, argued for defendant-appellee B&O Joint Venture,
LLC. Also represented by RICHARD WILLIAM ARNHOLT,
TODD OVERMAN, SYLVIA YI.
               ______________________

    Before LOURIE, MOORE, and CHEN, Circuit Judges.
LOURIE, Circuit Judge.
    Safeguard Base Operations LLC (“Safeguard”) appeals
from a decision of the United States Court of Federal
Claims (the “Claims Court”) denying Safeguard’s motion
for preliminary injunctive relief from a decision of the De-
partment of Homeland Security (“DHS”) to override the
statutory stay of contract performance provided by the
Competition in Contracting Act (“CICA”), 31 U.S.C.
§§ 3551–57. Safeguard Base Operations, LLC v. United
States, 140 Fed. Cl. 670 (2018) (“Decision”). Because the
stay has since expired, we dismiss Safeguard’s appeal as
moot.
                       BACKGROUND
    Safeguard is a joint venture between Safeguard Secu-
rity Solutions LLC and SRM Group Inc. (“SRM”). In 2012,
SRM was awarded a contract from DHS to provide dormi-
tory maintenance services at the Federal Law Enforcement
Training Center (“FLETC”) in Glynco, Georgia, as a set-
aside contract for small businesses under Section 8(a) of
the Small Business Act, 15 U.S.C. § 637(a). SRM’s contract
was originally intended to continue until June 30, 2017,
with an agency option to extend the contract until the end
of 2017.
    In late 2017, as the contract drew closer to expiration,
DHS issued a new solicitation as a competitive Section 8(a)
set-aside and extended SRM’s contract to June 30, 2018, to
allow sufficient time to transition services to the eventual
SAFEGUARD BASE OPERATIONS, LLC v. UNITED STATES            3



awardee. SRM was unable to bid on the new contract be-
cause it no longer qualified for the Section 8(a) program,
but the new joint venture, Safeguard, did submit a bid. In
its current form, Safeguard has not been awarded a gov-
ernment contract.
    After several delays, DHS notified Safeguard in Sep-
tember 2018 that it would award the contract to B&O, and
Safeguard filed the bid protest at issue in this appeal. DHS
then determined that “urgent and compelling circum-
stances” justified an override of the statutory CICA stay
triggered by Safeguard’s protest and that the override was
“in the best interests of the United States,” as required by
31 U.S.C. § 3553(d)(3)(C). J.A. 1739. DHS reasoned that
it was inappropriate to further delay its transition to B&O,
while extending SRM’s expired contract, because SRM was
no longer a Section 8(a) qualified bidder. DHS also found
that the absence of a qualified contractor would
“[a]dversely impact FLETC training operations” because
agency staff would likely be unable to maintain the facility,
and that off-site lodging would be prohibitively expensive.
J.A. 1742–43.
     Safeguard filed a complaint in the Claims Court in Oc-
tober 2018, seeking a temporary restraining order and a
preliminary injunction setting aside DHS’s decision to
override the CICA stay. The Claims Court denied Safe-
guard’s motions that same month, finding that Safeguard
failed to show that any of the injunction factors weighed in
its favor. Decision, 140 Fed. Cl. at 708–10.
    This appeal followed. 1



    1   During the pendency of this appeal, the GAO de-
nied Safeguard’s bid protest on December 14, 2018, Matter
of: Safeguard Base Operations, LLC, B-415588.6, 2018 WL
6617289 (Dec. 14, 2018), and in Safeguard’s subsequent ac-
tion, the Claims Court rendered judgment in favor of DHS,
4          SAFEGUARD BASE OPERATIONS, LLC v. UNITED STATES




                        DISCUSSION
    The Claims Court has jurisdiction over an action con-
testing an agency’s decision to override the CICA stay un-
der 28 U.S.C. § 1491(b)(1). RAMCOR Servs. Grp., Inc. v.
U.S., 185 F.3d 1286, 1290 (Fed. Cir. 1999). The agency’s
decision is reviewed according to the standards set forth in
5 U.S.C. § 706. 28 U.S.C. § 1491(b)(1), (b)(4) (granting the
Claims Court jurisdiction to review an action “by an inter-
ested party objecting to a solicitation by a Federal
agency . . . or any alleged violation of statute or regulation
in connection with a procurement or a proposed procure-
ment”). The Claims Court’s decision to grant or deny in-
junctive relief is a matter of equity, which we review for an
abuse of discretion. See PGBA, LLC v. U.S., 389 F.3d 1219,
1225–26 (Fed. Cir. 2004).
    Federal courts only have jurisdiction to decide cases or
controversies under Article III. To meet the threshold re-
quirements of Article III, “an actual controversy must be
extant at all stages of review,” Steffel v. Thompson, 415
U.S. 452, 459 n.10 (1974) (collecting cases), and an appeal
must therefore be dismissed as moot when “a court of ap-
peals cannot grant ‘any effectual relief whatever.’” Calde-
ron v. Moore, 518 U.S. 149, 150 (1996) (quoting Mills v.
Green, 159 U.S. 651, 653 (1895)).
    The government and B&O argue that Safeguard’s ap-
peal is now moot because the GAO has denied its bid pro-
test, and that decision would have terminated the CICA
stay even in the absence of DHS’s override. See 31 U.S.C.
§ 3554(a)(1) (GAO must issue a final decision concerning a
protest within 100 days after submission); id. § 3553(c)(1)



Safeguard Base Operations, LLC v. United States, 144 Fed.
Cl. 304 (2019). Safeguard’s appeal from that decision is
currently pending before this court. See Safeguard Base
Operations, LLC v. United States, No. 19-2261.
SAFEGUARD BASE OPERATIONS, LLC v. UNITED STATES             5



(contract cannot be awarded while the bid protest is pend-
ing at the GAO). Thus, in the government’s and B&O’s
view, this court is unable to remedy Safeguard’s loss of the
CICA stay. The government and B&O also argue that the
“capable of repetition, yet evading review” exception to
mootness does not apply here because Safeguard has failed
to establish a reasonable expectation that it will again be
subject to the same action.
    Safeguard does not dispute that this court cannot pro-
vide a remedy for DHS’s override decision but instead con-
tends that the appeal is not moot because a declaration
that the override was contrary to law would bolster its ar-
gument (in another appeal) that the Claims Court should
have reversed the GAO’s denial of Safeguard’s bid protest
and granted Safeguard permanent injunctive relief. Safe-
guard also argues that, even if its appeal is moot, it quali-
fies for the “capable of repetition, yet evading review”
exception because, “[a]s a government contractor . . . [it]
reasonably may be subject to a future CICA stay override,”
and “the legal standards governing such override determi-
nations will remain in disarray.” Reply Br. 11–12. In Safe-
guard’s view, the Claims Court legally erred in refusing to
hold that the Administrative Procedure Act requires that
agencies address all four factors set forth in Reilly’s Whole-
sale Produce v. United States, 73 Fed. Cl. 705, 711 (2006),
to provide a rational basis justifying a CICA stay override.
    We agree with the government and B&O that the ap-
peal is moot. As an initial matter, we reject Safeguard’s
argument that this appeal is not moot because of the pos-
sibility that our resolution of the merits may influence an-
other case. We do not decide cases for the sole purpose of
“advising what the law would be upon a hypothetical state
of facts.” MedImmune, Inc. v. Genentech, Inc., 549 U.S.
118, 127 (2007) (quoting Aetna Life Ins. Co. v. Haworth,
300 U.S. 227, 240–41 (1937)).
6          SAFEGUARD BASE OPERATIONS, LLC v. UNITED STATES




     Furthermore, we conclude that Safeguard has not
demonstrated a controversy “capable of repetition, yet
evading review.” This exception is applicable “‘only in ex-
ceptional situations,’ where (1) ‘the challenged action [is] in
its duration too short to be fully litigated prior to cessation
or expiration,’ and (2) ‘there [is] a reasonable expectation
that the same complaining party [will] be subject to the
same action again.’” Kingdomware Techs., Inc. v. United
States, 136 S. Ct. 1969, 1976 (2016) (alteration in original)
(quoting Spencer v. Kemna, 523 U.S. 1, 17 (1998)).
    A comparison with Kingdomware is illustrative.
There, the Supreme Court held that the petitioner, a bid
protester that had bid on a Department of Veterans Affairs
contract since performed, presented a controversy evading
review when it argued that it was deprived of the contract
because the VA misinterpreted 38 U.S.C. § 8127(d) (man-
dating use of the “Rule of Two”) to not apply to certain con-
tracts. Id. at 1973–74. While the contract at issue had
already been performed, the Court reasoned that the case
was not moot because the time period of performance was
“too short to complete judicial review,” and “it [was] rea-
sonable to expect that the [VA] [would] refuse to apply the
Rule of Two” in the future and that Kingdomware, as a fre-
quent contractor, would be reasonably likely to win a con-
tract in the future if its view of the statute prevailed. Id.
at 1976.
    In contrast, Safeguard presents a considerably more
tenuous scenario. Safeguard—which has never received a
federal contract—would have to submit another unsuccess-
ful bid, file a GAO protest, and suffer another CICA stay
override. Moreover, Safeguard would have to show that
the CICA stay override occurred because the agency was
not required to justify its decision in light of the Reilly’s
factors. We note that the Reilly’s factors do not even bind
the Claims Court, AINS, Inc. v. United States, 365 F.3d
1333, 1336 n.1 (Fed. Cir. 2004), abrogated on other grounds
SAFEGUARD BASE OPERATIONS, LLC v. UNITED STATES            7



by Slattery v. United States, 635 F.3d 1298 (Fed. Cir. 2011),
let alone comprise an indispensable aspect of agency ra-
tional basis. Cf. Dell Fed. Sys., L.P. v. United States, 906
F.3d 982, 992 (Fed. Cir. 2018) (holding that “highly defer-
ential” rational basis test governed Claims Court review of
agency action for purposes of deciding injunctive relief in
protest of bid reopening).
    Any potential future controversy that Safeguard envi-
sions will likely turn on its own circumstances and the
agency’s proffered rational basis for a CICA stay override
under 31 U.S.C. § 3553(d)(3)(C). We conclude that Safe-
guard has not shown a reasonable likelihood that it will be
subject to the same action again, and thus it has not pre-
sented an exceptional situation justifying invocation of the
“capable of repetition, yet evading review” exception to
mootness.
                       CONCLUSION
    We have considered Safeguard’s further arguments but
find them unpersuasive. For the foregoing reasons, we dis-
miss Safeguard’s appeal as moot.
                       DISMISSED